                                          Case 4:19-cv-01062-DMR Document 60 Filed 10/15/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CRAIG MASON,                                        Case No. 19-cv-01062-DMR
                                   8                      Plaintiff,
                                                                                             ORDER FOR SUPPLEMENTAL
                                   9               v.                                        BRIEFING
                                  10     ASHBRITT, INC., et al.,
                                  11                      Defendants.

                                  12          The parties are ordered to submit supplemental briefing on whether this case meets the
Northern District of California
 United States District Court




                                  13   requirements for federal jurisdiction under the Class Action Fairness Act (“CAFA”), 28 U.S.C. §

                                  14   1332 (“section 1332”). Specifically, the parties shall address:

                                  15          1.        Whether this case meets the diversity and amount-in-controversy requirements of

                                  16                    subsection (d)(2);

                                  17          2.        Whether the court may decline to exercise jurisdiction under subsection (d)(3);

                                  18          3.        Whether the court must decline to exercise jurisdiction under subsection (d)(4); and

                                  19          4.        Whether the case meets the numerosity requirement of subsection (d)(5).

                                  20   The parties shall file simultaneous briefs of no more than five pages by October 28, 2019 and may
                                                                                                             ISTRIC
                                  21   file a three-page response by November 4, 2019.
                                                                                                        TES D      TC
                                                                                                      TA
                                                                                                                            O
                                                                                                  S




                                  22
                                                                                                                             U
                                                                                                ED




                                                                                                                              RT




                                                                                                                           D
                                                                                                                    RDERE
                                              IT IS SO ORDERED.
                                                                                            UNIT




                                  23
                                                                                                             OO
                                       Dated: October 15, 2019                                       IT IS S
                                                                                                                                    R NIA




                                  24
                                                                                         ______________________________________
                                                                                                                     M. Ryu
                                  25
                                                                                             NO




                                                                                                       Donna
                                                                                                          D  o n
                                                                                                              M. n aRyu
                                                                                                        e
                                                                                                       g Magistrate Judge
                                                                                                                                    FO




                                  26                                                               JudStates
                                                                                               United
                                                                                              RT




                                                                                                                                LI




                                                                                                     ER
                                                                                                H




                                                                                                                            A




                                  27
                                                                                                          N                     C
                                                                                                                            F
                                                                                                              D IS T IC T O
                                  28                                                                                R
